Mr. Justice Sharswood
delivered the opinion of the court, November 12th 1877.
We think that the learned judge below was right in his ruling upon the offers of evidence by the plaintiff, and in his charge to the jury.
Under the Acts of Assembly and the ordinances of the city councils given in evidence, contracts for the grading and paving of streets, are to be let after due advertisement to the lowest and best bidder. It is perfectly true that after the contract had been given to the plaintiff, the city had no right to alter it and impose different terms on the contractor as they did by the ordinance changing the grade of Wilkins avenue. The plaintiff would clearly have had the right to rescind the contract, recover for the work he had done, and it may be damages for the breach. The proper course for the eity, undoubtedly was to advertise and relet the work. But the plaintiff preferred to go on with the work under his contract. He relied, it was offered to prove, on the assurance of the city engineer and the street committee that he should be compensated for the extra work. But the city itself, much less any of its subordinate officers, or committee, had no power to make an agreement to pay for such work on the rule of a quantum meruit. We may regret that the plaintiff acted unadvisedly, but to assist him in this hard case would lay the axe at the root of the system which imperatively requires all municipal work of this character to be done by the lowest and best bidder. Judgment affirmed.